DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 7, add --isolation-- before “insulating layer.”
In claim 8, line 7, add --isolation-- before “insulating layer.”
In claim 8, line 8, add --isolation-- before “insulating layer.”
In claim 17, line 7, add --isolation-- before “insulating layer.”
In claim 17, line 8, add --isolation-- before “insulating layer.”
Claims 2-7, 9-16 and 18-20 variously depend from claims 1, 8 or 17, so they are objected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the sidewall spacers” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the material is a nano-material not etched during an etching process forming the semiconductor device.”  And this limitation needs further explanation/clarification because “the material” is referring to the materials of “the fin end spacer” and “sidewall spacers” (based on claim 2), and the materials for these spacers are normally patterned/etched in order to obtain a shape of a spacer during an etching process forming the semiconductor device.  Therefore, the non-etched nano-material for the spacers needs further explanation/clarification.  
For the examination purpose, the limitation of claim 3 is considered as “the material is a nano-material.”  Besides, claims 1-7 are device claims, and “an etching process forming the semiconductor device” in claim 3 is a method limitation in a device claim, so determination of patentability is based on the product itself (see MPEP § 2113).

Allowable Subject Matter
Claims 1-20 will be allowed after overcoming the objections and the 112(b) rejections as shown above.
The closest prior art, US Pub. 2015/0318399, discloses a multi-gate transistor comprising a fin disposed over a substrate, a multi-channel active pattern, a field insulating layer, a source/drain region, and a gate stack over the fin.  However, the prior art differs from the present invention because the prior art fails to disclose a dummy gate electrode layer disposed on a region away from the fin; a dummy gate electrode layer disposed between the first gate electrode layer and the second gate electrode layer; and a first dummy gate electrode layer and a second dummy gate electrode layer disposed between the first gate electrode layer and the second gate electrode layer. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an isolation insulating layer from which a channel region of the fin protrudes; a dummy gate electrode layer disposed on a region away from the fin.
Claim 8 recites an isolation insulating layer from which a channel region of each of the first and second fins protrudes; a dummy gate electrode layer disposed between the first gate electrode layer and the second gate electrode layer.
Claim 17 recites an isolation insulating layer from which a channel region of each of the first and second fins protrudes; a first dummy gate electrode layer and a second dummy gate electrode layer disposed between the first gate electrode layer and the second gate electrode layer. 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7, 9-16 and 18-20 variously depend from claim 1, 8 or 17, so they will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        July 30, 2022